Citation Nr: 1732887	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for service-connected residuals, right deltoid muscle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from October 1979 to June 1992.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from April 2012 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the RO issued a notification letter informing the Veteran that the assigned evaluation of 0 percent disabling for his right residuals, right deltoid muscle strain had been increased to 10 percent disabling.  The Veteran filed a notice of disagreement dated in July 2012 and received by VA in August 2012.  In June 2013, the RO issued a statement of the case continuing the evaluation at 10 percent disabling.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in August 2013 asserting entitlement to an evaluation of 30 percent disabling.  The Veteran did not request a hearing.  In July 2015, the Veteran filed a supplemental claim and statement of support of claim requesting a temporary rating increase to 100 percent for post-surgery residuals, right deltoid muscle strain.  

In an August 2015 rating decision, the RO granted a temporary evaluation of 100 percent disabling effective March 26, 2015 based on the Veteran's right shoulder surgery and assigned an evaluation of 10 percent disabling from June 1, 2015.  An evaluation of 0 percent disabling was also assigned for residuals, right shoulder scar (major) effective July 17, 2015.  

In October 2015, the Veteran filed a supplemental claim requesting an increased evaluation for residuals, right shoulder muscle strain.  The Veteran filed a second request in March 2016 and included a request for an increased evaluation for bilateral hearing loss, which is currently evaluated at 0 percent disabling.  In July 2016, the Veteran filed a supplemental claim for an increased evaluation for a right shoulder injury, post-surgery. A subsequent request for an increased evaluation for residuals, right deltoid muscle strain was also submitted in October 2016.

 In May 2017, the RO issued a supplemental statement of the case continuing the current evaluation of 10 percent disabling for Veteran's service-connected residuals, right deltoid muscle strain.

This matter was certified to the Board in May 2017.  

Also in May 2017, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals requesting an appeal of all issues pending on appeal before the Board and requesting a hearing by live video conference. 

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In formally appealing this claim, the Veteran requested a live video conference hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (a Travel Board Hearing).  However, there is no indication that the requested hearing was ever scheduled and the Veteran has a right to a hearing prior to issuance of a Board decision on the claims asserted.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the AOJ, rather than the Board, schedules this type of hearing, the claim must be returned to the AOJ. See 38 C.F.R. §§ 20.700, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ of the Board. Notify the Veteran of the date, time, and location of his hearing. Put a copy of this notification letter in the claims file. Advise her of the time constraints in conducting Travel Board Hearings, and give her the opportunity to change the type of hearing if a different type of hearing will be available sooner.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board ha.s remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






